                Case 4:21-cv-00840-HSG Document 22 Filed 08/04/21 Page 1 of 2




     ADANTE D. POINTER, ESQ., 236229
1    PATRICK M. BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
2
     LAWYERS FOR THE PEOPLE
3    1901 Harrison St., Suite 1140,
     Oakland, CA 94612
4    Tel: 510-929-5400
     Email: APointer@LawyersFTP.com
5    Email: PBuelna@LawyersFTP.com

6
     Attorneys for Plaintiff
7

8
                                      UNITED STATES DISTRICT COURT
9
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12   JEROMIE INGALISE an individual;         )             Case No.: 4:21-cv-00840-HSG
                                             )
13                                           )             STIPULATION AND ORDER TO GRANT
                   Plaintiff,
                                             )             PLAINTIFF’S LEAVE TO FILE A FIRST
14   v.                                      )             AMENDED COMPLAINT TO NAME
                                             )             INVOLVED OFFICER
15
     BAY AREA RAPID TRANSIT DISTRICT, )
                                             )
16   a municipal corporation; and DOES 1-50,
                                             )
     inclusive.                              )
17                                           )
                   Defendants.
                                             )
18

19

20
     IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
21   Defendants by and through their designated counsel, that:
22           WHEREAS, Plaintiff filed his Complaint on February 2, 2021. (Doc. 1)

23
             WHEREAS, Defendants answered on February 24, 2021. (Doc. 7)
             WHEREAS, Plaintiff served Rule 34 Requests on or about April 27, 2021.
24
             WHEREAS, Defendants requested an extension to respond and served their responses on
25
     or about June 29, 2021.
      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                  STIPULATION & ORDER
      Tel: (510) 929 - 5400                           -1
                Case 4:21-cv-00840-HSG Document 22 Filed 08/04/21 Page 2 of 2




             WHEREAS, Plaintiff has had only limited time to review and consider Defendants
1
     disclosures to make a decision in regards to amending the pleadings.
2
             WHEREAS, after a review of Defendants’ disclosures, Plaintiff identified Ronald Lam as
3    the subject officer.
4            WHEREAS, the parties met and conferred, and Defendants agreed to stipulate to granting
     Plaintiff leave to file a First Amended Complaint to name Ronald Lam as the subject officer.
5
             Whereas, there is GOOD CAUSE to GRANT Plaintiff leave to file a First Amended
6
     Complaint because he only recently discovered the officer’s identity.
7
             IT IS SO AGREED.
8
     Dated: August 2, 2021
9                                                        _/s/_Patrick M. Buelna____
                                                         PATRICK M. BUELNA
10                                                       Attorneys for Plaintiff

11
     Dated: August 2, 2021
12
                                                         _/s/Tim Murphy (Auth 8-2-21)
13                                                       TIMOTHY MURPHY
                                                         Attorneys for Defendants
14

15
             IT IS SO ORDERED.
16

17
                                          ________________________________________
      DATED: 8/4/2021                     HON. HAYWOOD S. GILLIAM, JR.
18
                                          DISTRICT JUDGE
19                                        NORTHERN DISTRICT OF CALIFORNIA

20

21

22

23

24

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612               STIPULATION & ORDER
      Tel: (510) 929 - 5400                         -2
